Opinion issued October 13, 2022




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-21-00570-CV
                             ———————————
              IN RE WEATHERFORD INTERNATIONAL, LLC
              AND WEATHERFORD SERVICES, LTD., Relators



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, Weatherford International, LLC and Weatherford Services, Ltd.,

filed a petition for writ of mandamus challenging the trial court’s order denying their

motion to dismiss wrongful-death claims in the underlying case for forum non
conveniens.1 We deny the petition and lift the stay imposed by our January 13, 2022

order.

                                     PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Hightower.




1
         The underlying case is Weatherford International, LLC and Weatherford Services,
         Ltd. v. Tarryn Julia Jensol Milne, Individually and as Personal Representative of
         the Estate of Kevin J. Milne, Deceased, and Rowan R. Milne and Findlay T. Milne,
         cause number 2020-16388, pending in the 11th District Court of Harris County,
         Texas, the Honorable Kristen Brauchle Hawkins presiding.
                                             2